Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/11/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Claims 1-9, 11-13 and 15-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 19-20, subject matter is “rotor”.  Elements other than rotor should be intended use.  Claim 19 recites “a balance ring disposed on a first axial end of the rotor”.  This means a balance ring is a distinct element from the rotor.  Hence, it is vague and indefinite regards the subject matter the applicant is pursuing to. 
Claims 1 and 11 refer “an oil system to lubricate the shaft”.  Per disclosed information, an oil system (123, see box) has nozzle that is blocked by plate (see arrows), and the shaft (120, see box) is covered by sleeve like element (see arrow).  Hence, it is vague and indefinite meaning of “to lubricate the shaft”.  

    PNG
    media_image1.png
    518
    739
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 19-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Roberts et al (US 20200149553 A1).   
As for claim 19, Roberts discloses a rotor (102, Fig. 1) [0024] for a turbocharger.  
Regards “a balance ring” as recited in the claim, it is considered as intended use.  See rejection under 35 USC 112.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
However, Roberts further teaches a balance ring (113) disposed on a first axial end of the rotor (Fig. 1) and having a base (162, Fig. 2) and a flange (164) extending axially from the base past the first axial end of the rotor; a cutout (170) provided on an outer circumferential surface of the flange of the balance ring, the cutout having an open end extending radially outward from a rotor axis (Fig. 2).   
As for claim 20, Roberts teaches the rotor of claim 19, and wherein a size of the cutout is based on a measure of imbalance of the rotor combined with the balance ring per description of [0036-0038 and 0052-0056] and Fig. 8.  

Claim 19 is also rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Merritt et al (US 20180163617 A1). 
As for claim 19, Merritt discloses a rotor (122, 310, Figs. 1, 3) [0024, 0031] for a turbocharger.  
Regards “a balance ring” as recited in the claim, it is considered as intended use.  See rejection under 35 USC 112.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
However, Merritt further teaches a balance ring (540, Fig. 10) disposed on a first axial end of the rotor (Fig. 1) and having a base (552) and a flange (554) extending axially from the base past the first axial end of the rotor; a cutout (notches, e.g., 545-1 and 545-2, Figs. 10-11, 13) [0014, 0016, 0090] provided on an outer circumferential surface of the flange of the balance ring, the cutout having an open end extending radially outward from a rotor axis.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1) in view of Roberts et al (US 20200149553 A1).  
As for claim 20, R Merritt teaches the rotor of claim 19, but not explicitly described a size of the cutout based on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a size of the cutout is based on a measure of imbalance of the rotor combined with the balance ring per description of [0036-0038 and 0052-0056] and Fig. 8.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for convenient, accurate and increases manufacturing efficiency. 

Claims 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1). 
As for claim 1, Merritt discloses a turbocharger comprising:
a rotor (122, 310, Figs. 1, 3) [0024] rotatably mounted within the turbocharger about a rotor axis (Fig. 1), 
a balance ring (540, Fig. 10) provided at “an axial end” of the rotor and having a base (552) and a flange (554) extending axially from the base past the axial end of the rotor;
a cutout (notches, e.g., 545-1 and 545-2, Figs. 10-11, 13) [0014, 0016, 0090] provided in the flange of the balance ring, the cutout having an open end extending radially outward from the rotor axis:
a stator (320);
an airgap between the stator and the rotor (Figs. 1, 3)
a shaft (only shaft portion 122, 400) [0023, 0031] rotatable about the rotor axis. 
In the best interpretation with respect to 112 rejection above, Merritt further teaches a turbocharger comprising an oil system (lubricant, oil) [0029, 0036, etc.] (Figs. 4-9) to lubricate the shaft; wherein the balance ring is configured to be an oil flinger to redirect oil migrating along the shaft toward the rotor tangentially outward by the balance ring towards the stator and away from the airgap (Fig. 14). Therefore, by combining teachings in the disclosure, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed structure, for reduced friction loss. 

As for claim 2, Merritt discloses the turbocharger of claim 1, wherein the cutout is disposed on an outer circumferential surface of the balance ring and includes a cutout wall (i.e., inner surface), the entire cutout wall being exposed to the open end [Figs. 10-11, 13) [0014, 0016, 0090].  
As for claim 4, Merritt teaches the turbocharger of claim 1, wherein the cutout has a cutout axis that is transverse to the rotor axis and extends radially outward from the rotor axis (see Y-axis in Fig. 10).  In this claim, claimed radial cutout axis is interpreted merely one of axis in the shape of cutout, and not required the cutout is used for drilling axis.  
As for claim 7, Merritt teaches the turbocharger of claim 1, wherein the cutout has a cutout axis that is parallel to the rotor axis (see dot cross line for “longitudinal axis (z-axis)” in Fig. 10 for notches) [0090, 0092].  Refer claim 4 rejection above. 
As for claim 9, Merritt teaches the turbocharger of claim 1, wherein the cutout is a concave cutout (Fig. 10).  

Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1) in view of Roberts et al (US 20200149553 A1).  
As for claim 3, Merritt does not explicitly teach the turbocharger of claim 1 wherein a size of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein a size of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for convenient, accurate and increases manufacturing efficiency. 
As for claim 5, Merritt does not explicitly teach the turbocharger of claim 4, wherein a diameter of the cutout is based on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a diameter of the cutout since size, dimension and shape include a diameter such as from a first end point 174 to a second end point 176 of the aperture 172 in Fig. 3 of Roberts.  
As for claim 6, Merritt does not explicitly teach the turbocharger of claim 4 wherein a height measurement between the cutout axis and an axial plane of a top surface of the flange is based on a measure of imbalance of the rotor combined with the balance ring. Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a height of the cutout since size, dimension and shape include a height of the aperture 172 in Fig. 3 of Roberts.  
As for claim 8, Merritt does not explicitly teach the turbocharger of claim 7 wherein a radial measurement between the cutout axis and the rotor axis is based on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a radial measurement between the cutout axis and the rotor axis since measurement includes a radial measurement.  

Allowable Subject Matter
Claims 11-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834